 


109 HR 3425 IH: Veterans Health Administration Employee Protection Act
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3425 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to require mandatory HIV testing of potential sources in the event of possible occupational exposure to HIV in a Department of Veterans Affairs medical facility. 
 
 
1.Short titleThis Act may be cited as the Veterans Health Administration Employee Protection Act.  
2.Mandatory HIV testing of potential sources in the event of possible occupational exposure to HIV in a Department of Veterans Affairs medical facility 
(a)Mandatory testing 
(1)In generalChapter 74 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
VIIOther Matters 
7481.Occupational exposures to HIV: mandatory testing of potential sources 
(a)Testing requiredWhenever an employee of the Department of Veterans Affairs incurs in an occupational setting a possible exposure to the human immunodeficiency virus, the Secretary shall test for that virus the person who is the source (or potential source) of the exposure. 
(b)RegulationsThe Secretary shall prescribe such regulations as required for purposes of this section. The Secretary may require in such regulations that consent to testing under subsection (a) shall be— 
(1)a condition of the receipt by any person of medical care and services provided by the Department; and 
(2)a condition of employment of any person by the Department.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following: 
 
 
Subchapter VII—Other Matters 
7481. Occupational exposures to HIV: mandatory testing of potential sources . 
(b)Effective dateSection 7481 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2005. 
 
